Citation Nr: 1025302	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for a bilateral foot disorder, 
claimed as neuromas of both feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to January 
1986, and from February 2003 to May 2004.  She served in the 
Southwest Asia theater of operations from April 2003 to March 
2004.  The Veteran also has service with the Army National Guard 
from September 1984 until her discharge in December 2007, 
including periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  Subsequently, the Board remanded this 
issue to the RO for further development in a March 2008 decision.


FINDING OF FACT

The evidence demonstrates that the Veteran's bilateral foot 
disorder, diagnosed as neuromas between the toes of both feet, is 
likely related to the Veteran's last period of active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a bilateral 
foot disorder, diagnosed as neuromas between the toes of both 
feet, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).



							(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for resolution of this service connection 
claim for a bilateral foot disorder at present without detriment 
to the due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including tumors of the peripheral 
nerves, if they are shown to be manifest to a degree of 10 
percent or more within one year following the veteran's 
separation from active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Factual Background and Analysis

The Veteran seeks service connection for a bilateral foot 
disorder, claimed as neuromas of both feet.  In her written 
submissions, she explains that in service she wore ill-fitting 
boots that could not be replaced while in Iraq and a year after 
discharge from active duty still had foot pain which developed 
into neuromas between some of her toes on both feet which later 
had to be surgically removed.  

National Guard treatment records from 1984 until 2002 reveal no 
abnormalities of the feet until March 2002.  March 2002 treatment 
records show outpatient treatment for blisters on the bottom of 
the right foot and the heel of the left foot after drilling.  A 
line of duty determination found that during a period of 
INACDUTRA the soldier's boots caused blistering due to excessive 
walking when she participated in land navigation and also during 
a three-mile road march.  These records do not refer to the 
development or presence of any neuromas.

On her March 2004 post-deployment health assessment, the Veteran 
did not indicate any foot disorder had developed during her 
service in Iraq.  The Board's extensive review of a voluminous 
claims file failed to disclose any discharge examination dated in 
the spring of 2004. 

Twelve months after discharge from active duty, a May 2005 VA 
medical record revealed that the Veteran was diagnosed with 
neuromas on both feet.

According to a July 2005 VA medical record, the Veteran reported 
that her bilateral forefoot pain was constant and began in 
January 2004 when she was on active duty.

A VA ultrasound examination reported in July 2005, August 2005 
and September 2005 revealed bilateral soft tissue masses 
suggestive for neuromas.

VA medical records note several surgeries for excision of 
neuromas after the Veteran's return from active duty in Iraq, 
including in August 2005, September 2005, January 2006, January 
2007, May 2007, and June 2008.

A November 2005 VA physical therapy record noted that the Veteran 
reported her foot pain began while she was stationed in Iraq. 

A December 2005 VA medical record indicated that the Veteran was 
referred to physical therapy with bilateral neuromas and foot 
pain.

A June 2007 VA medical record noted the Veteran's report that she 
believed the onset of her multiple neuromas that required 
surgeries since her return from Iraq were due to service.


Based on review of the evidence, the Board finds that service 
connection for a bilateral foot disorder, claimed as neuromas of 
both feet, is warranted on a presumptive basis.  

The Board observes that the Veteran's lay evidence of 
difficulties in service with ill-fitting boots is competent 
evidence to show possible in-service occurrence of a disease or 
injury, because difficulty with foot ware is that type of 
disorder capable of lay observation.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not 
competent to provide testimony regarding nexus); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical 
evidence is not always required to establish the elements of in-
service incurrence and nexus).  Although the Veteran may not be 
competent to assess neuromas on both of her feet, she is clearly 
competent to relate her symptomatology, which included foot pain 
which first manifested in service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the March 2002 
treatment for blisters on the bottom of her right foot and the 
heel of her left foot after National Guard drilling supports the 
credibility of her later assertions of wearing ill-fitting boots 
while on active duty in Iraq.  It was treatment for these 
assertions of foot pain arising from active duty that led to the 
May 2005 diagnosis of her foot neuromas.  Accordingly, the Board 
finds that it is more likely than not that this chronic condition 
first manifested within 12 months of her discharge from service.  

Given that the Veteran was diagnosed with multiple neuromas on 
both feet on May 23, 2005 (12 months after her discharge from 
active service on May 22, 2004), that she underwent three 
surgeries within the following year to removes neuromas from 
between her toes on both feet, and that the Veteran's lay 
evidence of ill fitting boots while stationed in Iraq is 
credible, the Board finds that the record in this case shows that 
the Veteran's bilateral foot disorder manifested its pertinent 
symptomatology in close proximity to her last period of active 
duty and is, in fact, linked to her active service.  See 
38 C.F.R. §§ 3.307(a); 3.309(a) (permitting presumptive service 
connection for tumors, malignant, or of the brain or spinal cord 
or peripheral nerves).  


Additionally, a review of the VA treatment records found in the 
claims file dated from 2004 to 2008 show multiple treatments and 
surgeries for neuromas on both feet that are consistent with a 
compensable disability rating for mild or moderate incomplete 
paralysis of the posterior tibial nerve, under Diagnostic Code 
8525 (the most analogous rating criteria found in the VA Rating 
Schedule for the Veteran's claimed disability).  Providing the 
Veteran with the benefit of the doubt in this matter, the Board 
finds that the evidence is at least at equipoise to indicate that 
the Veteran had neuromas on both feet to a compensable level 
within a year of her discharge.  Therefore, presumptive service 
connection is appropriate in this case on the basis that the 
diagnosed neuromas affecting the feet are tumors of the 
peripheral nerves.

As service connection is being granted on a presumptive basis, an 
analysis of whether the provisions of 38 C.F.R. § 3.317 
pertaining to Persian Gulf War illness provide a basis for a 
grant of service connection is unnecessary.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all 
reasonable doubt in the appellant's favor, the Board finds that 
the criteria for an award of service connection for a bilateral 
foot disorder, diagnosed as neuromas on both feet, are met on a 
presumptive basis.



      (CONTINUED ON NEXT PAGE)
      
ORDER

Entitlement to service connection for a bilateral foot disorder, 
diagnosed as neuromas on both feet, is granted, subject to the 
laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


